         Case 2:20-cv-00839-GAM Document 14 Filed 08/06/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 STATE FARM FIRE AND CASUALTY                        :
 COMPANY,                                            :                  CIVIL ACTION
                Plaintiff,                           :                  No. 20-0839
                                                     :
                        v.                           :
                                                     :
 NICHOLAS WORONTZOFF, III,                           :
              Defendant.                             :
                                                     :


McHugh, J.                                                                         August 6, 2020

                                       MEMORANDUM

       This is a declaratory judgment action brought by State Farm, seeking to establish that it is

not obligated to provide coverage for injuries allegedly caused by its insured, Nicholas

Worontzoff, III, when he assaulted Coleman Gladis. (ECF 1.) After learning of State Farm’s

lawsuit, Mr. Gladis sought permission from the Court to be heard in the action on the basis that

the outcome here will affect his state court tort claim. By an Order dated May 14, 2020, the

Court added Gladis to the docket as a Third-Party Plaintiff for the purpose of affording him the

opportunity to assert any rights he might have. (ECF 5.)

       Mr. Gladis has filed a Motion for Summary Judgment, (ECF 6), without formally moving

to intervene. State Farm has responded with the Motion to Strike now before the Court, asserting

several bases on which it believes Mr. Gladis is precluded from participating in this action.

(ECF 8.) On July 8, 2020, the Court ordered Gladis’s response to State Farm’s Motion within 20

days and simultaneously relieved State Farm of the obligation to respond to the Motion for

Summary Judgment until its Motion to Strike was resolved. (ECF 11.) Mr. Gladis submitted
           Case 2:20-cv-00839-GAM Document 14 Filed 08/06/20 Page 2 of 6




that response on July 29, 2020, noting his interpretation of the Court’s Order as having granted

permission to intervene in the action. (ECF 13.)

        State Farm asserts that Gladis lacks Article III standing to intervene in this action, and it

further asserts that even if he has standing, his intervention is still improper under Federal Rule

of Civil Procedure 24. As to the first argument, I note that the Third Circuit has not settled the

question of whether a plaintiff in an underlying tort action has standing to intervene in a

declaratory judgment action over applicable insurance coverage. See Carrasquillo v. Kelly, 2018

WL 1806871, at *2 (E.D. Pa. Apr. 17, 2018) (Quiñones Alejandro, J.) (summarizing Third

Circuit law and noting the unsettled nature of Third Circuit precedent).

        Though the Third Circuit has held parties have standing to defend themselves when sued

in such an action, American Automobile Ins. Co. v. Murray, 658 F.3d 311 (3d Cir. 2011);

Federal Kemper Insurance Co. v. Rauscher, 807 F.2d 345 (3d Cir. 1986), the prevailing trend of

decisions in this District reject the notion that Third Circuit precedent recognizes a party’s

standing to intervene in a declaratory judgment action and seek coverage affirmatively. See, e.g.,

Carrasquillo, 2018 WL 1806871, at *4. 1 I need not resolve that question here because even

assuming Gladis has standing, he has not made the showing required under Rule 24 to intervene.

        Rule 24 provides two avenues for a party to intervene in an already-pending federal

action: Rule 24(a) dictates when parties may intervene as of right, and Rule 24(b) sets forth

conditions under which parties may seek permissive intervention. Parties may intervene as of

right when a federal statute so states, Fed. R. Civ. P. 24(a)(1), or when they have an interest



1
 Though his argument is somewhat hard to follow, Gladis seems to contend that Carasquillo is distinguishable here
because his position more closely resembles that of the intervenors in Rauscher. (Opp. Br. ¶¶ 11-13, ECF 13.) I
disagree with his contention, but it is ultimately immaterial whether Gladis’s situation differs enough from
Carasquillo to confer standing because he has still failed to make the showings required under Rules 19 to be joined
as a party (discussed infra) or under Rule 24 to intervene in the action.
          Case 2:20-cv-00839-GAM Document 14 Filed 08/06/20 Page 3 of 6




related to the property or transaction at issue in the lawsuit, id. at (a)(2). No federal statute is

applicable here, so I must analyze whether Mr. Gladis demonstrates an interest related to the

property or transaction at issue here, as required under Rule 24(a)(2).

        The Third Circuit has explained that to intervene under Rule 24(a)(2), a movant must (1)

present a timely application; (2) have a sufficient interest in the litigation; (3) demonstrate that

disposition of the action threatens that interest; and (4) point to a lack of adequate representation

by the action’s existing parties. Benjamin ex rel. Yock v. Dep’t of Pub. Welfare of Pennsylvania,

701 F.3d 938, 948 (3d Cir. 2012) (internal citation omitted). Movants may not intervene unless

they satisfy each requirement. Mountain Top Condominium Ass’n v. Dave Stabbert Master

Builder, Inc., 72 F.3d 361, 366 (3d Cir. 1995). The dispositive issue here is whether Mr. Gladis

has a legally sufficient interest.

        In evaluating whether a party has sufficient interest to intervene, the Third Circuit’s

decision in Liberty Mut. Ins. Co. v. Treesdale, Inc., 419 F.3d 216, 221 (3d Cir. 2005), provides

the governing standard. In Treesdale, an insurer sought a declaratory judgment against its

insured, asserting it was no longer obligated to provide further coverage in a series of state court

asbestos-related claims because the insurer had expended the policy’s limits. Id. at 219. Some

of the plaintiffs in the state court actions attempted to intervene in the declaratory judgment

action to ensure proceeds would be available to satisfy any potential award they obtained. Id.

The Third Circuit held the plaintiffs’ “mere economic interest” in the availability of insurance

proceeds “does not support intervention as a matter of right” under Rule 24(a)(2).” Id. at 222.

The Court also rejected the specific contention that plaintiffs pursuing a tort claim against an

insured tortfeasor have a particular right to intervene in an insurance coverage declaratory

judgment action between the tortfeasor and the insurer. Id. at 223.
          Case 2:20-cv-00839-GAM Document 14 Filed 08/06/20 Page 4 of 6




         Treesdale prevents Mr. Gladis from intervening as of right here. As in Treesdale, Mr.

Gladis has a pending tort claim in state court against Worontzoff for injuries following an

alleged assault. Gladis’s goal in intervening is to ensure that insurance proceeds are available

should he prevail in state court. Applying the precepts of Treesdale, it is clear that Gladis’s only

interest is the kind of “mere economic interest” the Court held insufficient to intervene as of

right.

         Treesdale similarly forestalls any reliance on Rule 24(b)(1)(B) to seek permissive

intervention. Under that provision, a court may permit a party to intervene in an action “when an

applicant’s claim or defense and the main action have a question of law or fact in common.”

Fed. R. Civ. P. 24(b)(1)(B). But the Third Circuit has cautioned that a proposed intervenor with

only a contingent financial interest in the declaratory judgment action “cannot accurately claim

that there are common questions of law or fact between the coverage dispute and actions to

determine liability for injuries [the insured] may have caused.” Treesdale, 419 F.3d at 228. In

explicating that principle, the Third Circuit reasoned that the questions in each case are separate

and distinct: the tort action determines whether the insured is liable for the alleged injuries,

whereas the declaratory judgment action interprets the insurance policy to determine whether the

insurer has a contractual obligation to pay for any injuries that are proven. Id.

         The relationship between the claims here is no different. Mr. Gladis’s tort claim seeks to

establish that Worontzoff is liable to him for his alleged injuries, while State Farm’s declaratory

judgment action requires a determination of whether State Farm has a contractual obligation to

cover those types of claims. Standing alone, under Treesdale, these inquiries lack the common

questions of law or fact required for permissive intervention. And Gladis provides no additional

bases upon which to conclude that common questions exist, as he is neither a party to nor
         Case 2:20-cv-00839-GAM Document 14 Filed 08/06/20 Page 5 of 6




beneficiary of the contract between State Farm and Worontzoff. As a result, I must also grant

State Farm’s motion as to permissive intervention.

       Finally, Gladis urges that Rule 19(a)(1)(B) is the proper mechanism by which to

determine whether he should be able to participate in this action, rather than Rule 24. (ECF 13

¶ 6.) I disagree. As an initial matter, Rule 19(a)(1)(B) is not applicable here because it governs

the steps a court must take when it is not feasible to join a party to the litigation who would

otherwise be considered a necessary participant. Instead, the provision applicable to Gladis’s

situation is Rule 19(a)(1)(2), which sets forth the conditions under which the court must join a

necessary party when the participating litigants have failed to do so.

       Treesdale blocks Gladis’s path under Rule 19 as well. In Treesdale, the Court explained

that a party is necessary to the litigation under Rule 19(a)(1)(2) only “if it has a legally protected

interest, and not merely a financial interest, in the action.” 419 F.3d at 216 (cleaned up). As

explained above, Treesdale makes clear that an injured party seeking to preserve the availability

of insurance funds for a tort action has only a “mere financial interest” in the declaratory

judgment action between the tortfeasor and the insurer. Because that is true, Gladis’s interest in

securing the availability of insurance proceeds is not only insufficient to warrant intervention as

of right under Rule 24(a)(2), it also provides no basis to order him joined as a necessary party to

the litigation under Rule 19(a)(1)(2).

       I recognize that this ruling may well deprive Mr. Gladis of compensation for meaningful

injuries he allegedly suffered at the hands of the defendant in the underlying case, and that result

is regrettable. But the Third Circuit has limited the ability of victims of wrongful conduct to

assert their rights under potentially applicable insurance policies, and I am bound by that

precedent.
         Case 2:20-cv-00839-GAM Document 14 Filed 08/06/20 Page 6 of 6




       State Farm’s Motion to Strike must therefore be GRANTED in its entirety. An

appropriate Order follows.


                                                 /s/Gerald Austin McHugh_____
                                                 United States District Judge
